Order, Supreme Court, New York County (Salvador Collazo, J.), entered March 26, 1997, which denied defendant’s motion to, inter alia, stay the settlement of an order vacating tax warrants and levies and to vacate a prior order dated November 22, 1996, and granted plaintiff’s motion for a preliminary injunction vacating the subject tax warrants and levies, unanimously modified, on the law and the facts, to the extent of requiring plaintiffs to post an undertaking in the amount of $10,000 pursuant to CPLR 6312 (b) within 30 days of the date of this order, and otherwise affirmed, without costs.
We agree with the motion court that, given plaintiff’s right to a prompt hearing (cf., Matter of Sea Lar Trading Co. v Michael, 94 AD2d 309, 314, appeal dismissed 60 NY2d 860), it was not an improvident exercise of discretion to have granted a preliminary injunction (see, Gambar Enters. v Kelly Servs., 69 AD2d 297, 306). An undertaking is required in connection with the grant of the preliminary injunction (see, Scotto v Mei, 219 AD2d 181, 185), and we modify to require one in an amount we deem appropriate. We have considered defendant’s remaining arguments and find them to be without merit. Concur— Rosenberger, J. P., Williams, Andrias and Colabella, JJ.